    Case 21-01007      Doc 45       Filed 06/21/21       Entered 06/21/21 15:46:35            Page 1 of 16




                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF LOUISIANA

IN RE:

LOUISIANA HIGHWAY ST. GABRIEL, LLC                                           CASE NO. 20-10824
     DEBTOR                                                                  CHAPTER 11


LOUISIANA HIGHWAY ST. GABRIEL, LLC,
ALABAMA HIGHWAY BRIDGEPORT, LLC,
GRANGE ROAD PORT WENTWORTH, LLC,
INDUSTRIAL PARK BOULEVARD WARNER ROBBINS, LLC,
RANGE LINE ROAD MOBILE, LLC,
SIOUX FALLS, LLC,
     PLAINTIFFS

VERSUS                                                                       ADV. NO. 21-1007

LVS II SPE I, LLC,
B2 FIE VII, LLC,
B2 FIE VIII, LLC,
U.S. BANK NATIONAL ASSOCIATION,
       DEFENDANTS


                                     MEMORANDUM OPINION

         Plaintiffs, single asset real estate debtors in jointly administered cases, are owned by

Commercial Warehousing, Inc. ("CWI"). Each plaintiff owns a single piece of real property

(collectively "Plaintiffs' Properties")1 mortgaged to secure an affiliate's debt to some of the

defendants. Plaintiffs challenge the validity of those mortgages on several grounds.




1
  Louisiana Highway St. Gabriel, LLC ("St. Gabriel") owns 3825 Louisiana Hwy. 30, St. Gabriel, LA ("St. Gabriel
Property"). Alabama Highway Bridgeport, LLC ("Bridgeport") owns 52680 Alabama Hwy. 277, Bridgeport, AL
("Bridgeport Property"). Grange Road Port Wentworth, LLC ("Grange Rd.") owns 322 Grange Rd., Port
Wentworth, GA ("Grange Rd. Property"). Industrial Park Boulevard Warner Robbins, LLC ("Industrial Park") owns
201 Industrial Park Blvd., Warner Robbins, GA ("Industrial Park Property"). Range Line Road Mobile, LLC
("Range Line") owns 5025 Range Line Rd., Mobile, AL ("Range Line Property"). Sioux Falls, LLC ("Sioux Falls")
owns 1600 E. Benson Rd., Sioux Falls, SD ("Sioux Falls Property").



                                                Page 1 of 16
    Case 21-01007         Doc 45      Filed 06/21/21        Entered 06/21/21 15:46:35              Page 2 of 16




I. Facts

          A. The Original Agreement

          CWI and the R. Mark Bostick Family Trust ("Bostick Trust") together owned the

majority of outstanding shares of plaintiffs' affiliate, Comcar Industries, Inc. ("Comcar").2

Comcar borrowed $55,000,000 from LVS II SPE, LLC ("LVS") in 2014, memorialized in a

credit agreement3 in favor of LVS (the "2014 Credit Agreement"). The plaintiffs mortgaged

their real estate as collateral for the Comcar loan, naming U.S. Bank National Association ("U.S.

Bank"), the lenders' collateral agent, as mortgagee.4 LVS later assigned its rights under the 2014

Credit Agreement to B2 FIE VII, LLC ("FIE VII").

          B. The Later Agreements

          The complaint alleges that two years later, after Comcar encountered difficulties paying

the debt, the Bostick Trust and CWI transferred 90% of their interest in Comcar to FIE VII

(doing so through the "Exchange Agreement").5 The same day, FIE VII granted R. Mark

Bostick an option to repurchase the Comcar stock in exchange for $40,000,000 and payment of

Comcar's then outstanding debt to FIE VII or its affiliates ("Stockholder Agreement").6




2
  The Stockholder Agreement recites that the Bostick Trust and CWI owned 99% of Comcar's stock but transferred
only 90%. BUS, LLC, owned the remaining one percent. Stockholder Agreement, P-12, Exhibit 1-I, Schedule A,
p. 25 of 33.

3
    2014 Credit Agreement, P-12, Exhibit 1-J.

4
 The mortgages are exhibits A through F to the Declaration of Christopher Neumeyer in Support of the Motion to
Dismiss [P-12, Exhibit 1-A through F].

5
    Exchange Agreement, P-12, Exhibit 1-G.
6
  Stockholder Agreement, P-12, Exhibit 1-I. Bostick concedes he did not exercise his option to repurchase the
Comcar interest timely, though he contended that FIE VII thwarted his doing so. That dispute is not relevant to this
ruling.



                                                   Page 2 of 16
    Case 21-01007           Doc 45       Filed 06/21/21      Entered 06/21/21 15:46:35        Page 3 of 16




            In connection with the Exchange and Stockholder Agreements, Comcar and FIE VII

entered into a Second Amended and Restated Credit Agreement in late 2016 ("2016 Credit

Agreement").7 The 2016 Credit Agreement defines FIE VII as the "Existing Lender" and

provides that on consummation of the Exchange Agreement, B2 FIE VIII LLC ("FIE VIII")

would become the new lender.8

            On May 17, 2020, Comcar and some affiliates filed chapter 11 in the District of

Delaware.9 The plaintiffs, CWI and R. Mark Bostick all filed proofs of claim in Comcar's

bankruptcy and eventually settled disputes over those claims with Comcar and its unsecured

creditors' committee. The settlement was approved in both the plaintiffs' and Comcar's

bankruptcy cases.10

            C. Demands for Relief

            Plaintiffs' complaint alleges that FIE's receipt of the 90% equity in Comcar through the

Exchange Agreement canceled Comcar's 2014 debt to FIE and seeks various forms of relief

premised on that allegation, including cancellation of the mortgages on their real estate.

            Defendants LVS, FIE VII and FIE VIII (collectively the "FIE Defendants") move to

dismiss the complaint for failure to state a claim upon which relief can be granted under Fed. R.

Civ. P. 12(b)(6), made applicable by Fed. R. Bankr. P. 7012(b).11 Defendant U.S. Bank joins in




7
     Amended Credit Agreement, P-12, Exhibit 1-H.

8
     See definition of Lender, P-12, Exhibit 1-H, p. 13.

9
     Case no. 20-11120, U.S. Bankruptcy Court, District of Delaware.
10
  Plaintiffs' bankruptcy case no. 20-10824, P-120; Comcar's bankruptcy case no. 20-11120, U.S. Bankruptcy Court,
Dist. of Delaware, P-1241.

11
     FIE Defendants' Motion to Dismiss, P-12.



                                                      Page 3 of 16
 Case 21-01007            Doc 45      Filed 06/21/21      Entered 06/21/21 15:46:35             Page 4 of 16




the FIE Defendants' motion to dismiss and urges other reasons why it should be dismissed from

the lawsuit.12

          This memorandum opinion explains why the motions to dismiss will be granted in part

and denied in part.

II. Motion to Dismiss Standard

          Courts considering motions to dismiss a complaint for failing to state a claim upon which

relief can be granted must:

          accept all well-pleaded facts as true and view facts in the light most favorable to
          the plaintiff. … To survive dismissal, a plaintiff must plead "enough facts to state
          a claim to relief that is plausible on its face." "A claim has facial plausibility
          when the plaintiff pleads factual content that allows the court to draw the
          reasonable inference that the defendant is liable for the misconduct alleged."13

III. Analysis

          This opinion addresses each count of the complaint in turn.

          A. Count I

          Count I of the complaint alleges that the mortgages on Plaintiffs' Properties and any

security interests except those relating to the St. Gabriel Property are invalid because the

exchange of debt for equity in the Exchange Agreement satisfied the 2014 loan.

          Fed. R. Civ. P. 8(a)(2), made applicable by Fed. R. Bankr. P. 7008, provides

          A pleading that states a claim for relief must contain:

          (1) a short plain statement of the grounds for the court's jurisdiction;

          (2) a short plain statement of the claim showing that the pleader is entitled to relief; and



12
     U.S. Bank's Motion to Dismiss, P-15.
13
   Thompson v. City of Waco, Texas, 764 F.3d 500, 502-503 (5th Cir. 2014) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937
(2009)).



                                                 Page 4 of 16
 Case 21-01007          Doc 45      Filed 06/21/21        Entered 06/21/21 15:46:35             Page 5 of 16




        (3) a demand for the relief sought ….

"The purpose of this requirement is "to 'give the defendant fair notice of what the … claim is and

the grounds upon which it rests.'"14

        The complaint includes a short, plain statement of jurisdiction. To show that the

plaintiffs are entitled to relief, it excerpts the 2016 Credit Agreement that references the

Exchange Agreement and a debt for equity exchange, alleging that the exchange satisfied

outstanding loans. It also contends that as a result, the mortgages (other than St. Gabriel) are

invalid under state laws applicable to each plaintiff's site.

        Finally, it satisfies Rule 8 by containing a demand for the relief sought: a declaration that

the any mortgages and UCC-1 liens are invalid and order that the mortgages and liens be

cancelled.

        Accepting the facts pled as true, the plaintiffs have given the defendants fair notice of the

claims against them and grounds on which those claims rest. Count I of the complaint therefore

states a claim upon which relief can be granted.

        B. Count II

        Count II of the complaint alleges that the debt represented by the 2016 Credit Agreement

should be recharacterized as equity because Comcar was undercapitalized and FIE VIII had no

expectation that Comcar would repay the loan. Assuming the debt is recharacterized as equity,

plaintiffs allege that the mortgages on Plaintiffs' Properties would be invalid because they would

not secure a valid debt.




14
  Wooten v. McDonald Transit Associates, Inc., 788 F.3d 490, 498 (5th Cir. 2015) (quoting Bell Atlantic v.
Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007), and Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99 (1957),
abrogated on other grounds)).



                                                 Page 5 of 16
 Case 21-01007            Doc 45       Filed 06/21/21        Entered 06/21/21 15:46:35               Page 6 of 16




           The defendants respond that res judicata bars the plaintiffs' challenge to their Count II

claims because plaintiffs were obliged to pursue that claim in Comcar's chapter 11

reorganization.15 They reason that because "a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised

in that action,"16 defendants' claims are now barred because they were, or should have been,

raised in the bankruptcy court presiding over Comcar's reorganization.

           Although typically res judicata is pled as an affirmative defense, the Fifth Circuit has

held that it may be urged in a motion to dismiss.17

           [W]hile res judicata is generally an affirmative defense to be pleaded in a
           defendant's answer (Test Masters Educ. Servs., Inc. [v. Singh], 428 F.3d [559,]
           570 n. 2 [(5th Cir. 2013]) there are times when it may be raised on a Rule 12(b)(6)
           motion. This Court has found that res judicata may be properly raised on a
           motion to dismiss when "the facts are admitted or not controverted or are
           conclusively established." Clifton v. Warnaco, Inc., 53 F.3d 1280, 1995 WL
           295863, at *6 n. 13 (5th Cir.1995) (per curiam) (unpublished) (internal citations
           omitted). "When all relevant facts are shown by the court's own records, of which
           the court takes notice, the defense [of res judicata] may be upheld on a Rule
           12(b)(6) motion without requiring an answer." Id.

The plaintiffs have not argued that the defendants have improperly raised res judicata at this

stage of the proceedings.

           Ruling on this aspect of the defendants' motion requires review of materials outside the

complaint, specifically the Comcar bankruptcy case record. Indeed, it is appropriate in ruling on

a motion to dismiss to take "judicial notice of publicly available documents and transcripts."18


15
     In re Comcar Industries, Inc., case no. 20-11120, U.S. Bankruptcy Court District of Delaware.

16
  Houston Professional Towing Association v. City of Houston, 812 F.3d 443, 447 (5th Cir. 2016) (quoting Allen v.
McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980)).

17
     Meyers v. Textron, Inc., 540 F.App'x 408, 409-10 (5th Cir. 2013).
18
   Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011) (citing Norris v. Hearst Trust, 500 F.3d 454, 461 n. 9
(5th Cir. 2007)). See also Basic Capital Management, Inc. v. Dynex Capital, Inc., 976 F.3d 585, 589 (5th Cir. 2020)
(holding that Fed. R. Evid. 201(d) expressly provides that a court 'may take judicial notice at any state of the


                                                    Page 6 of 16
 Case 21-01007             Doc 45       Filed 06/21/21           Entered 06/21/21 15:46:35         Page 7 of 16




           Res judicata bars a claim in a later proceeding if the party invoking the doctrine

establishes that:

           (1) the parties to two proceedings are identical or in privity;

           (2) the judgment in the prior action was rendered by a court of competent
           jurisdiction;

           (3) the prior action was concluded by a final judgment on the merits; and

           (4) the same claim or cause of action was involved in both actions.19

           Plaintiffs' memorandum concedes that the elements of res judicata are satisfied;20

nevertheless, they still dispute that the cause of action for recharacterization is barred. The

plaintiffs explain their failure to raise the recharacterization action in Comcar's bankruptcy in the

following words:

            Given the minimal expected recoveries for general unsecured creditors in
            the Comcar Bankruptcy Case, the Plaintiffs did not seek to have FIE
            VIII's debt recharacterized in the Comcar Bankruptcy Case. At the time,
            the Plaintiffs' pursuit of a recharacterization of the debt would have been
            a futile and expensive process. 21

The plaintiffs also argue that they could not have raised recharacterization because FIE VIII had

not yet threatened foreclosure, so they were not aware that the validity of the defendants' claims

would be an issue. Finally, the plaintiffs contend that res judicata is inapplicable because they

specifically reserved the cause of action for recharacterization in the settlement agreement




proceeding,' and Fifth Circuit precedents confirm judicially noticed facts may be considered in ruling on a 12(b)(6)
motion).

19
     Houston Pro. Towing Ass'n v. City of Houston, 812 F.3d at 447 (citations omitted).

20
     Plaintiffs' Objection to Motions to Dismiss, P-40, ¶ 101.

21
     Id. at ¶ 103.



                                                     Page 7 of 16
 Case 21-01007             Doc 45       Filed 06/21/21           Entered 06/21/21 15:46:35        Page 8 of 16




approved in both the plaintiffs' and Comcar's chapter 11 cases.22 The plaintiffs' argument fails

for three reasons.

           First, the plaintiffs admitted their decision not to pursue a recharacterization cause of

action was calculated because initiating that dispute "would have been a futile and expensive

process."23 As the United States Supreme Court observed in Federated Department Store, Inc. v.

Moitie,24 a party cannot escape res judicata after making a calculated choice not to act.

           Second, res judicata applies not only to subsequent actions between identical parties but

also to those in privity with the parties to the earlier proceeding. The defendants contend that the

plaintiffs are in privity with CWI, their parent company, whose recharacterization claim against

U.S. Bank in Comcar's bankruptcy was overruled by the confirmation order. The facts alleged in

the complaint support the conclusion that they were in privity.

           Parties are considered in privity for res judicata analysis in three instances:

           First, a nonparty who has succeeded to a party's interest in property is bound by
           any prior judgments against that party.... Second, a nonparty who controlled the
           original suit will be bound by the resulting judgment.... Third, federal courts will
           bind a nonparty whose interests were represented adequately by a party in the
           original suit....25

CWI wholly owns and controls the plaintiffs, has the same address and had the same counsel in

Comcar's bankruptcy. In Comcar's bankruptcy, CWI objected to the proof of claim of U.S. Bank

as collateral or funding agent for FIE VII.26 The objection alleged that all FIE VIII's loans to


22
     Id. at ¶ 104.

23
     Plaintiffs' Objection to Motions to Dismiss, P-40, ¶ 103.

24
     Federated Department Store, Inc. v. Moitie, 452 U.S. 394, 400-401, 101 S.Ct. 2424, 2429 (1981).

25
     Benson and Ford, Inc. v. Wanda Petroleum Co., 833 F.2d 1172 (5th Cir. 1987) (citations omitted).

26
  CWI's Objection to U.S. Bank's Proof of Claim, P-12, Exhibit 1-M; In re Comcar Industries, Inc., et al, case no.
20-11120, U.S. Bankruptcy Court, District of Delaware, P-493.



                                                     Page 8 of 16
 Case 21-01007           Doc 45       Filed 06/21/21        Entered 06/21/21 15:46:35              Page 9 of 16




Comcar after November 2019 should be recharacterized as equity contributions rather than debt.

CWI elected not to seek recharacterization of the funding provided before 2019, including the

2016 loan involved in this dispute. CWI controls the plaintiffs but did not cause them to bring

any recharacterization claims. For the plaintiffs now to suggest that they should or could not

have brought all recharacterization claims at the same time in the Comcar case is disingenuous.

           Finally, the plaintiffs contend that res judicata is inapplicable because they specifically

reserved the recharacterization cause of action against the defendants in a February 2021

settlement,27 citing In re Texas Wyoming Drilling, Inc.28

           The plaintiffs' argument relies on their February 2021 settlement with Comcar and

Comcar's unsecured creditors' committee, which both Comcar's bankruptcy court and this court

approved.29 The settlement document recited that the releases of the parties "are not intended to

and shall not release any pending or unasserted claims or defenses by the Bostick Parties

[defined to include the plaintiffs] against non-Comcar Debtor third parties, including without

limitation the PIMCO Entities [defined to include the defendants]."30

           The flaw in plaintiffs' argument is that the settlement agreement reserved only the rights

that existed when the plaintiffs and others entered the settlement agreement in February 2021.

Well before then, Comcar had arranged debtor-in-possession financing with FIE VIII and U.S.




27
     Id. at ¶ 104.

28
   In re Texas Wyoming Drilling, Inc., 647 F.3d 547, 553 (5th Cir. 2011) ("Res judicata does not apply where a
claim is expressly reserved by the litigant in the earlier bankruptcy proceeding."), (quoting Browning v. Levy, 283
F.3d 761, 774 (5th Cir. 2005), and Ries v. Paige (In re Paige), 610 F.3d 865, 875 (5th Cir. 2010)).

29
  Plaintiffs' bankruptcy case no. 20-10824, P-120; Comcar's bankruptcy case no. 20-11120, U.S. Bankruptcy Court,
Dist. of Delaware, P-1241.

30
  Plaintiffs' bankruptcy case no. 20-10824, P-120, Exhibit 1, ¶ 7; Comcar's bankruptcy case no. 20-11120, U.S.
Bankruptcy Court, Dist. of Delaware, P-1241, Exhibit 1, ¶ 7.



                                                   Page 9 of 16
Case 21-01007               Doc 45   Filed 06/21/21        Entered 06/21/21 15:46:35              Page 10 of 16




Bank, which the Comcar bankruptcy court approved on July 2, 2020 ("DIP Order").31 The DIP

Order included a release by all parties in interest of any cause of action for recharacterization.32

The DIP Order also gave parties until August 3, 2020 to challenge its terms, including the bar to

recharacterization claims.33 Plaintiffs failed to challenge any terms of the DIP Order by the

deadline so res judicata bars their effort to recharacterize the debt now.34

           The plaintiffs' recharacterization claim (Count II of the complaint) will be dismissed.

           C. Count III

           The plaintiffs' count III alleges the Stockholder Agreement entitles them to specific

performance in the form of a release of the mortgage liens on their properties. They claim that

the defendants prevented Mr. Bostick from timely exercising his option to repurchase the

Comcar stock as the Stockholder Agreement provided. Though plaintiffs are not parties to the

Stockholder Agreement, they contend they are its third-party beneficiaries with standing to

enforce it.




31
  Final Order (I) Authorizing Debtors to Obtain Postpetition Financing pursuant to Section 364 of the Bankruptcy
Code, (II) Authorizing the Use of Cash Collateral pursuant to Section 363 of the Bankruptcy Code, (III) Granting
Adequate Protection to the Prepetition Secured Parties pursuant to Sections 361, 362, 363 and 364 of the Bankruptcy
Code, (IV) Granting Liens and Superpriority Claims and (V) Modifying Automatic Stay, P-12, Exhibit 1-L; In re
Comcar Industries, Inc., et al, case no. 20-11120, U.S. Bankruptcy Court, District of Delaware, P-370.

32
  DIP Order, P-12, Exhibit 1- L, p. 10 of 183; In re Comcar Industries, Inc., et al., case no. 20-11120, U.S.
Bankruptcy Court, District of Delaware, P-370.

33
     Id. at p. 46 of 183.
34
  The DIP Order was served on the plaintiffs' and CWI's counsel in the Comcar case, Robert J. Dehney and Eric W.
Moats of Morris Nichols Arsht & Tunnel, LLP. Comcar's bankruptcy case no. 20-11120, U.S. Bankruptcy Court,
Dist. of Delaware, P-375, Exhibit 1.



                                                  Page 10 of 16
Case 21-01007            Doc 45       Filed 06/21/21        Entered 06/21/21 15:46:35        Page 11 of 16




          The defendants respond that plaintiffs are not third-party beneficiaries of the Stockholder

Agreement under Florida law, which the parties agree governs the Stockholder Agreement,35 and

so lack standing.

          In Mendez v. Hampton Ct. Nursing Center,36 the Florida Supreme Court enumerated the

four elements required to establish a third-party beneficiary's standing to enforce a contract:

          The doctrine of third-party beneficiaries provides that under certain
          circumstances, a person may sue to enforce a contract, even though the person is
          not a party to the contract. See 11 Fla. Jur.2d Contracts § 206, at 406–07 (2008).
          "To establish an action for breach of a third party beneficiary contract, [the third-
          party beneficiary] must allege and prove the following four elements: '(1)
          existence of a contract; (2) the clear or manifest intent of the contracting parties
          that the contract primarily and directly benefit the third party; (3) breach of the
          contract by a contracting party; and (4) damages to the third party resulting from
          the breach.' " Found. Health v. Westside EKG Assocs., 944 So.2d 188, 194–95
          (Fla. 2006) (quoting Networkip, LLC v. Spread Enters., Inc., 922 So.2d 355, 358
          (Fla. 3d DCA 2006)); see also Patrick John McGinley, 21 Fla. Prac., Elements of
          an Action § 603:1 (2015–2016 ed.).37

          The plaintiffs argue that the third party "do[es] not need to be specifically mentioned by

name so 'long as the contract refers to a well defined class of readily identifiable persons' that it

intends to benefit."38

          But the Stockholder Agreement does not refer to any third persons that it intends to

benefit, much less a "well defined class of readily identifiable persons." To the contrary,

Stockholder Agreement paragraph 6.3 provides:

          The terms and conditions of this Agreement shall inure to the benefit of and be
          binding upon the permitted respective successors and assigns of the parties.
          Nothing in this Agreement, express or implied, is intended to confer upon any

35
  Plaintiffs' Objection to Motions to Dismiss, P-40, ¶ 114; FIE Defendants' Memorandum in Support of Motion to
Dismiss, P-12-15, ¶ 59.

36
     Mendez v. Hampton Court Nursing Center, LLC, 203 So.3d 146 (Fla. 2016).

37
     203 So.3d at 148-149.

38
     Belik v. Carlson Travel Group, Inc., 864 F.Supp.2d 1302, 1312 (S.D. Fla. 2011).



                                                   Page 11 of 16
Case 21-01007            Doc 45       Filed 06/21/21        Entered 06/21/21 15:46:35               Page 12 of 16




           party other than the parties hereto or their respective successors and assigns any
           rights, remedies, obligations, or liabilities under or by reason of this Agreement,
           except as provided in this Agreement.39

           Paragraph 6.3 of the Stockholder Agreement makes plain that the parties to that

agreement did not intended to benefit any third parties, and Florida law is clear that a non-party

to an agreement

           has no standing to enforce it. … When a contract is designed solely for the benefit
           of the contracting parties, a third party cannot enforce its provisions even though
           the third party may derive some incidental or consequential benefit from
           the enforcement.40
           The plaintiffs cited Belik v. Carlson Travel Group, Inc. for the position that intent to

benefit third parties "is an issue more appropriate for summary judgment."41 Intent is irrelevant

because the Stockholder Agreement specifically provides that it does not benefit third parties.42

           The plaintiffs also cited Technicable Video Systems, Inc. v. Americable of Greater Miami,

Ltd.43 That decision also is distinguishable. The Technicable complaint alleged that the contract

in question specifically created a benefit for minority business enterprises; the plaintiff was a

minority business enterprise; and the defendant had not rebutted the facts in the complaint. The

facts alleged there differ from those alleged in this dispute.




39
     Stockholder Agreement, P-12, Exhibit 1-I.
40
  Gallagher v. Dupont, 918 So.2d 342, 347 (Fla. 5th Dist. Ct. App. 2005) (citing K–Mart Corp. v. State, Dept. of
Transp., 636 So.2d 131, 133 (Fla. 2d Dist. Ct. App. 1994)).

41
     Belik v. Carlson Travel Group, Inc., 864 F.Supp.2d at 1313.

42
   See Reconco v. Integon Nat'l Ins. Co., 312 So.3d 914, 919 (Fla. 4th Dist. Ct. App. 2021) (dismissal for lack of
standing as a third-party beneficiary is appropriate when the contract "expresses a clear or manifest intent not to
benefit" the mover).

43
  Technicable Video Systems, Inc. v. Americable of Greater Miami, Ltd., 479 So.2d 810 (Fla. 3d Dist. Ct. App.
1985).



                                                   Page 12 of 16
Case 21-01007             Doc 45       Filed 06/21/21            Entered 06/21/21 15:46:35     Page 13 of 16




           Plaintiffs are not third-party beneficiaries of the Stockholder Agreement and lack

standing to enforce it. Count III, therefore, is dismissed.

           D. Count IV

           The plaintiffs concede that their claim for conversion in Count IV should be dismissed

for failure to state a claim upon which relief can be granted.44

           E. Count V

           Count V of the complaint alleges that the defendants were unjustly enriched at plaintiffs'

expense by obtaining mortgages on plaintiffs' properties without providing any benefit to the

plaintiffs.45 After the defendants' supporting memorandum pointed out that the quasi-contract

theory of unjust enrichment was not available to plaintiffs because the claims arose out of actual

contracts, the plaintiffs refined their argument. They clarified in their objection to the motions to

dismiss that their claim of unjust enrichment did not arise out of either the 2014 or 2016 Credit

Agreement. Instead, the claim rested on the defendants' having prevented Mr. Bostick from

exercising his option to repurchase the Comcar stock.46

           Under Florida law, chosen by the parties to govern the Stockholder Agreement,

           The elements of a cause of action for unjust enrichment are: (1) plaintiff has
           conferred a benefit on the defendant, who has knowledge thereof; (2) defendant
           voluntarily accepts and retains the benefit conferred; and (3) the circumstances
           are such that it would be inequitable for the defendant to retain the benefit without
           first paying the value thereof to the plaintiff.47




44
     Plaintiffs' Objection to Motions to Dismiss, P-40, n. 4.

45
     Complaint, P-1, ¶ 82-84.

46
     Plaintiffs' Objection to Motions to Dismiss, P-40, ¶ 127.
47
 Agritrade, LP v. Quercia, 253 So.3d 28, 33 (Fla. 3d Dist. Ct. App. 2017) (quoting Peoples Nat'l Bank of
Commerce v. First Union Nat'l Bank of Fla., 667 So.2d 876, 879 (Fla. 3d Dist. Ct. App. 1996)).


                                                     Page 13 of 16
Case 21-01007            Doc 45       Filed 06/21/21        Entered 06/21/21 15:46:35          Page 14 of 16




           Fed. R. Civ. P. 8(a)(2), made applicable by Fed. R. Bankr. P. 7008, requires that a

complaint contain "a short and plain statement of a claim showing that the pleader is entitled to

relief." "The purpose of this requirement is "to 'give the defendant fair notice of what the …

claim is and the grounds upon which it rests.'"48

           That plaintiffs had to clarify their allegations in their objection to the motion to dismiss

shows that the allegations of Count V have not given defendants fair notice of the claim and

grounds upon which their claim for unjust enrichment rests. Count V of the complaint is artful

but ambiguous and, therefore, is dismissed.

           F. Count VI

           The plaintiffs allege in Count VI that U.S. Bank breached a duty to them by failing to

release the mortgagees on satisfaction of the 2014 loan in 2016. U.S. Bank counters that it owed

plaintiffs no such duty under the 2014 Credit Agreement.

           The 2014 Credit Agreement provides that the collateral agent, U.S. Bank, with limited

exceptions, must have prior written authorization from the lenders to release liens. The

agreement states that the liens may be cancelled:

           (i) upon the payment and satisfaction if full in cash of all secured obligations, (ii)
           constituting property being sold or disposed of if the Loan Party disposing of such
           property certifies to the Collateral Agent that the sale or disposition is made in
           compliance with the terms of this Agreement … (iii) constituting property leased
           to a Loan Party under a lease which has expired or been terminated …, or (iv) as
           required to effect any sale or other disposition of such Collateral in connection
           with any exercise of remedies …. In addition, in the event that all or any portion
           of any property subject to a Mortgage is determined by the Collateral Agent or
           Required Lenders to be environmentally impaired …49



48
  Wooten v. McDonald Transit Associates, Inc., 788 F.3d 490, 498 (5th Cir. 2015) (quoting Bell Atlantic v.
Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007), and Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99 (1957),
abrogated on other grounds)).

49
     2014 Credit Agreement, Section 9.02(c), P-12, Exhibit 1-J.



                                                   Page 14 of 16
Case 21-01007          Doc 45       Filed 06/21/21       Entered 06/21/21 15:46:35             Page 15 of 16




        The plaintiffs contend that the 2014 loan was satisfied by an exchange of debt for equity

through the 2016 Credit Agreement. But the complaint's allegations make plain that the loan

was not paid in full in cash; the collateral was not sold, leased or otherwise disposed of; and no

determination was made that the property is environmentally impaired. Because none of the

circumstances enumerated in the 2014 Credit Agreement for release without written

authorization apply, U.S. Bank had no duty under the 2014 Credit Agreement to release the liens

based on the facts plaintiffs alleged.

        The plaintiffs concede that they were not parties to the 2014 Credit Agreement and now

argue that U.S. Bank's duty arises under the mortgages between them as mortgagors and U.S.

Bank as mortgagee. The flaw in that argument is that the mortgages all provide that U.S. Bank's

duty to release the liens is "subject to the satisfaction of the conditions set forth in section 9.02(c)

of the [2014] Credit Agreement,"50 requiring that U.S. Bank receive written authorization to

release the liens, except in certain limited instances not found here.

        Because U.S. Bank had no duty to release the liens, Count VI is dismissed.

        Although Count VI of the complaint will be dismissed, U.S. Bank will not be dismissed

as a party. Fed. R. Civ. P. 19, made applicable by Fed. R. Bankr. P. 7019, provides

        A person who is subject to service of process and whose joinder will not deprive
        the court of subject-matter jurisdiction must be joined as a party if:

                 (A) in that person's absence, the court cannot accord complete relief
                 among existing parties; or

                 (B) that person claims an interest relating to the subject of the action and is
                 so situated that disposing of the action in the person's absence may:



50
   Range Line Property Mortgage, P-12, Exhibit 1-A, p. 4; Bridgeport Property Mortgage, P-12, Exhibit 1-B, p. 4;
Industrial Park Mortgage, P-12, Exhibit 1-C, p. 4; Grange Rd. Property Mortgage, P-12, Exhibit 1-D, p. 4; St.
Gabriel Property Mortgage, P-12, Exhibit 1-E, p. 4; and Sioux Falls Mortgage, P-12, Exhibit 1-F, p. 4.



                                                 Page 15 of 16
Case 21-01007          Doc 45      Filed 06/21/21        Entered 06/21/21 15:46:35            Page 16 of 16




                         (i) as a practical matter impair or impede the person's ability to
                         protect the interest; or

                         (ii) leave an existing party subject to a substantial risk of incurring
                         double, multiple, or otherwise inconsistent obligations because of
                         the interest.

"[O]ne focus of Rule 19 is 'the interest of the courts and the public in complete, consistent, and

efficient settlement of controversies.'"51 U.S. Bank, as mortgagee, is required for complete relief

among existing parties.

IV. Conclusion

        The motions to dismiss are denied as to Count I. Counts II through VI of the complaint

are dismissed.

                 Baton Rouge, Louisiana, June 21, 2021.

                                           s/ Douglas D. Dodd
                                          DOUGLAS D. DODD
                                  UNITED STATES BANKRUPTCY JUDGE




51
   Temple v. Synthes Corp., 498 U.S. 5, 6, 111 S. Ct. 315 (1990) (quoting Provident Tradesmens Bank & Trust Co.
v. Patterson, 390 U.S. 102, 111, 88 S.Ct. 733, 739 (1968)).



                                                Page 16 of 16
